—Appeal by defendant from four judgments of the Supreme Court, Queens County (Sherman, J.), all rendered February 10, 1984, convicting him of robbery in the first degree (two counts), burglary in the first degree, and conspiracy in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Bracken, Weinstein, Lawrence and Hooper, JJ.